December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
               SAN SEBASTIAN REALTY CO., INC., Appellant

NO. 14-14-00819-CV                          V.

             ROEL HUERTA AND ROSA M. HUERTA, Appellees
                   ________________________________

       This cause, an appeal from the judgment in favor of appellees, Roel Huerta
and Rosa M. Huerta, signed January 6, 2015, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

       We order appellant, San Sebastian Realty Co., Inc., to pay all costs incurred
in this appeal.

      We further order this decision certified below for observance.